Citation Nr: 1015692	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an injury to the 
right index finger digital nerve.

2.  Entitlement to service connection for right wrist carpal 
tunnel syndrome, to include secondary to right index finger 
disabilities.

3.  Entitlement to a compensable evaluation for injury to the 
digital nerve of the right index finger.

4.  Entitlement to an evaluation in excess of 10 percent for 
post operative residuals of traumatic tendonitis extensor 
tendons of the right index finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to November 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case subsequently was transferred 
to the RO in Portland, Oregon, and that office forwarded the 
appeal to the Board.

The Veteran testified at travel Board hearing in February 
2010.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration of the 
evidence.

The issue of a compensable evaluation for injury to the 
digital nerve of the right index finger is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's post operative residuals of traumatic 
tendonitis extensor tendons of the right index finger are not 
manifested by disability equal to an amputation of the index 
finger.

2.  The Veteran has a right index finger digital nerve injury 
which is etiologically related to post operative residuals of 
traumatic tendonitis extensor tendons of the right index 
finger.    

3.  There is no medical evidence showing that right wrist 
carpal tunnel syndrome is in any way related to service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post operative residuals of traumatic tendonitis extensor 
tendons of the right index finger have not been met.  38 
U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 8 C.F.R. §§ 
4.1, 4.2, 4.71a, Diagnostic Codes 5153, 5024-5225, 5229 
(2009).  

2.  The criteria for service connection for a right index 
finger distal nerve injury have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Carpal tunnel syndrome of the right wrist was not 
incurred during active service, nor is any such disability 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this decision, the Board grants service connection for a 
right index finger distal nerve injury, and as such, no 
further action is required to comply with the VCAA with 
respect to that claim.

With regard to the claim for an increased rating for post 
operative residuals of traumatic tendonitis extensor tendons 
of the right index finger, the Board finds that in this case 
the requirements of 38 U.S.C.A. §§ 5103 and 38 U.S.C.A. 
§ 5103A have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in July 2006 
correspondence of the information and evidence needed to 
substantiate and complete his claim of entitlement to an 
increased rating for post operative residuals of traumatic 
tendonitis extensor tendons of the right index finger, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was provided notice of how effective 
dates are determined in July 2006 correspondence.  The claim 
was readjudicated in a May 2009 supplemental statement of the 
case.  

With regard to the claim of entitlement to service connection 
for carpal tunnel syndrome of the right wrist, VCAA-compliant 
notice was sent in October 2006.  The RO did not provide the 
Veteran notice of how disability ratings and effective dates 
are determined, but that omission was not prejudicial because 
the preponderance of the evidence is against the claim.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Board notes that the claims file was not available for 
review by the VA examiner during the January 2009 VA 
examination of the service-connected right index finger.  The 
examination report, however, reflects that the examiner 
elicited a medical history from the Veteran pertinent to the 
service-connected disorder and that the reported medical 
history considered by the VA examiner is consistent with that 
contained in the claims folder.  Hence, consideration of the 
disabling extent of the Veteran's post operative residuals of 
traumatic tendonitis extensor tendons of the right index 
finger was made in view of the Veteran's medical history as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2009).  Furthermore, 
there is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected right index finger disorder since he was last 
examined.  Solicitation of a medical opinion is also not 
necessary in connection with the claim for service connection 
for carpal tunnel syndrome of the right wrist as there is no  
evidence indicating that the claimed disorder may be 
associated with an established event, injury, or disease in 
service or to a service-connected disorder.  See 38 C.F.R. § 
3.159(c)(4)(C); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. § 
3.159(c).

Factual Background

Service treatment records are silent regarding any complaint 
or finding of right upper extremity carpal tunnel syndrome.

In an October 2005 private medical treatment report, the 
Veteran complained of right index finger pain and an 
inability to flex at the distal interphalangeal (DIP) joint.  
He reported that the finger joint was progressively bothering 
him more because he was required to operate tools at his new 
job.  Examination of the right index finger revealed an 
inability to bend at the DIP joint with no obvious deformity 
noted.

VA outpatient treatment reports dated from 2002 to 2006 
reflect the Veteran's complaints of right hand and wrist 
pain.  In a July 2006 VA orthopedic consultation report, the 
Veteran complained of decreased hand grip strength associated 
with numbness to his index and middle finger.  He reported 
that he was seeing an outside orthopedic surgeon for carpal 
tunnel syndrome.  The examiner noted that the Veteran's 
complaints of right hand pain, numbness and tingling in the 
second and third finger, with positive Tinel's sign on 
physical examination suggested that he may have underlying 
carpal tunnel syndrome. 

In a private January 2006 treatment report, the Veteran 
complained of right index finger pain and numbness.  It was 
noted that an electrodiagnostic exam was to be conducted to 
evaluate for possible right carpal tunnel syndrome.  Results 
from a January 2006 private electrodiagnostic study revealed 
an isolated injury to the digital nerve to the right index 
finger as evidenced by slowing of the median nerve to the 
second digit only.  There was normal median nerve conduction 
to the thumb, palm, and ring finger.  There was no 
electrodiagnostic evidence of carpal tunnel syndrome, ulnar 
neuropathy, peripheral neuropathy, or cervical radiculopathy 
in the right upper limb.  The physician stated that the 
Veteran had evidence of prolonged sensory latency to the 
right index finger via the median nerve only.  Other nerve 
latencies, including that to the thumb, ring finger, and 
across the palm were all within normal limits.  The combined 
sensory index was judged to indicate that the Veteran did not 
have carpal tunnel syndrome on the right.  

In a June 2006 private treatment report, it was noted that 
the Veteran was seen for reevaluation of his right hand pain, 
tingling and numbness.  The physician stated that he 
discussed with the Veteran again that he has carpal tunnel 
syndrome which was not evident on the EMG nerve conduction 
examination.  

In letters dated in August 2006, two co-workers and the 
Veteran's supervisor reported that the appellant had 
difficulty in using his right hand to perform many of his 
tasks at work as a maintenance mechanic. 

At an August 2006 VA (QTC) examination the gap between the 
proximal transverse crease of the palm to the right hand 
index fingertip was one centimeter.  With the thumb 
attempting to oppose the fingers, the measurement between the 
tip of the thumb to the tip of the index finger was 6 
centimeters.  With the thumb attempting to oppose the 
fingers, the measurement between the tip of the thumb to the 
index finger was 0 centimeters.  Right hand strength was 
within normal limits.  There was ankylosis of the index 
finger DIP joint in a favorable position.  Range of motion of 
the right index finger proximal interphalangeal joint was 110 
degrees with pain.  Metacarpophalangeal joint flexion was 
also 90 degrees with pain.  Right hand x-rays were within 
normal limits.  

At a January 2009 VA examination there was tenderness of the 
DIP joint of the index finger volarly and dorsally.  There 
was no tenderness of the proximal interphalangeal (PIP) 
joint, metatarsophalangeal (MTP) joint, metacarpals, or 
carpal bones.  There was no soft tissue tenderness of the 
forearm or hand.  There was full index finger MTP joint 
motion, as well as PIP joint motion.  There was 0 to 10 
degrees of flexion of his DIP joint.  There was a 2 
centimeter gap of the pad of the finger to the palmar crease, 
and 1 centimeter gap of the pad of the finger to the palmar 
crease, and 1 centimeter gap of the pad of the finger to the 
pad of the hand at the thenar muscle.  Grip strength was 5/5 
in the third, fourth, fifth fingers and the thumb and 4/5 
strength with the index finger.  There was 5/5 strength with 
extension of the index finger at the MTP joint and PIP joint, 
and 4/5 strength at the DIP joint.  Sensation was intact 
throughout.  There was no pain with manipulation of the MTP 
joint and PIP joint, however, there was pain with pressure at 
the DIP joint.  

The examiner noted that the January 2006 EMG study results 
revealed evidence that was consistent with an isolated injury 
to the digitial nerve of the right index finger.  The 
examiner felt that this finding was consistent with the 
Veteran's injury to his right index finger.  Furthermore, the 
examiner felt that the Veteran would have difficulties with 
fine motor movements, gripping and lifting activities 
associated with work.  It was noted that at the present time, 
the Veteran was able to balance the use of his finger with 
his requirements at work; however, the examiner was not 
certain how long he would be able to continue doing that 
without any improvement in his condition.

The Veteran testified at the February 2010 Board hearing that 
he worked as a maintenance mechanic and that the right index 
finger injury made it very difficult for him to use tools.  
He reported that he constantly dropped tools because of right 
hand pain.  

Evidence received at the hearing included two private medical 
treatment reports.  

A January 2010 private treatment report revealed that range 
of motion of the DIP joint both active and passive as 0-10 
degrees.  The MCP joint was normal at 0-90.  X-ray 
examination showed good joint formation.

A separate January 2010 private treatment report revealed 
that range of motion of the MP joint was 0/90.  Range of 
motion of the PIP joint was 5/100 and of the DIP joint was 
0/10.  The physician felt that that although there was 
decreased right index finger motion, this was not necessarily 
a limiting factor for the Veteran.  It was noted that the 
Veteran worked as an electrician and that most of his 
activities would leave the index finger extended and that 
extension and pinch strength were satisfactory.   

Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
post operative residuals of traumatic tendonitis extensor 
tendons of the right index finger.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Historically, the evidence shows that the Veteran sustained a 
crush injury to this right index finger in May 1990.  He was 
initially granted service connection for post operative 
residuals of traumatic tendonitis extensor tendons of the 
right index finger in a December 2001 rating decision, and 
assigned a 10 percent disability rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5024, effective December 1, 2001.  The 
Veteran filed a claim for an increased rating in June 2006.  
In a January 2007 rating decision the RO continued the 10 
percent rating for his post operative residuals of traumatic 
tendonitis extensor tendons of the right index finger, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5024-5225.

Under Diagnostic Code 5024, tenosynovitis is to be rated on 
the basis of limitation of motion of the affected parts, as 
arthritis, degenerative.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5225, a 10 
percent disability rating applies where the Veteran has 
either favorable or unfavorable ankylosis of the index 
finger.  For a rating in excess of 10 percent, the Veteran 
must have an amputation of his index finger.  38 C.F.R. § 
4.71a, Diagnostic Code 5153 (2009).

The Board notes that index finger disorders can also be rated 
under Diagnostic Code 5229, pertaining to limitation of 
motion of the index finger or of the long finger.  An 
evaluation of 10 percent under Diagnostic Code 5229 requires 
limitation of motion of the index finger or of the long 
finger with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm of the hand, with the finger flexed to the extent 
possible and extension is limited by no more than 30 degrees.

Limitation of motion of the index finger cannot be rated 
twice under both Codes 5229 and 5225, as to do so would 
compensate the same disability twice and would be pyramiding.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

As the Veteran's post operative residuals of traumatic 
tendonitis extensor tendons of the right index finger 
exhibits limitation of motion, Diagnostic Code 5229 is for 
application, which provides a maximum evaluation of 10 
percent.  Therefore, the Veteran is receiving the maximum 
evaluation under the current code.  For a rating in excess of 
10 percent, the Veteran must have disability that equates to 
an amputation of his index finger.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5225-5229, 5153 (2009).

The medical evidence includes VA examination reports and 
private treatment reports which reflect the Veteran's 
complaints of pain and limitation of motion of the right 
index finger; however, there is no evidence that the Veteran 
has any symptoms which equate to an amputation of his right 
index finger.  Hence, the claim is denied.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Although the evidence of record indicates that the Veteran 
has difficulty in performing tasks as a maintenance mechanic 
due to post operative residuals of traumatic tendonitis 
extensor tendons of the right index finger, there is no 
suggestion in the objective record that the Veteran's post 
operative residuals of traumatic tendonitis extensor tendons 
of the right index finger has markedly interfered with his 
ability to work at the present time; nor is there any 
indication that he has required frequent periods of 
hospitalization for treatment of this disorder.  Therefore, 
the Board finds no exceptional circumstances in this case 
that would warrant referral for consideration of an 
extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

Service Connection Claim

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Injury to the Digital Nerve of the Right Index Finger

In this case, a January 2006 EMG study revealed the presence 
of an isolated injury to the digital nerve of the right index 
finger which the January 2009 VA examiner concluded was 
consistent with the Veteran's original injury to the right 
index finger.  Given such facts, the Board finds that the 
evidence is in at least equipoise as to whether the injury to 
the digital nerve of the right index finger is etiologically 
related to his post operative residuals of traumatic 
tendonitis extensor tendons of the right index finger.  Upon 
resolution of all reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is warranted for 
an injury to the digital nerve of the right index finger.  
See 38 U.S.C.A. § 5107(b).     

Carpal Tunnel Syndrome of the Right Wrist

The Veteran claims entitlement to service connection for 
carpal tunnel syndrome of the right wrist, to include as 
secondary to his right index finger disabilities.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.

Although a January 2006 EMG study failed to show evidence of 
carpal tunnel syndrome of the right wrist, a private 
physician indicated that the Veteran did have carpal tunnel 
syndrome that was not evident on nerve conduction 
examination.  Thus, the Board concedes that the Veteran has a 
current diagnosis.  The preponderance of the evidence, 
however, is against the Veteran's claim for service 
connection for carpal tunnel syndrome of the right wrist on 
either a direct or secondary basis.

The Veteran's service treatment records are silent for any 
treatment or diagnosis of carpal tunnel syndrome of the right 
wrist.  The Veteran was diagnosed as having carpal tunnel 
syndrome in 2006, approximately five years after discharge 
from active duty service, and the evidence does not reveal 
any competent medical opinion linking carpal tunnel syndrome 
of the right wrist to active duty service.  Thus, service 
connection for carpal tunnel syndrome of the right wrist is 
not warranted on a direct incurrence basis.    
 
Moreover, with regard to secondary service connection, the 
record does not contain a nexus opinion by a competent 
medical professional linking right wrist carpal tunnel 
syndrome to his service-connected right index finger 
disabilities.  Thus, service connection for carpal tunnel 
syndrome of the right wrist on a secondary basis is also not 
warranted.  

While the Veteran may sincerely believe he has carpal tunnel 
syndrome of the right wrist as a result of his service-
connected post operative residuals of traumatic tendonitis 
extensor tendons of the right index finger, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for post operative 
residuals of traumatic tendonitis extensor tendons of the 
right index finger is not warranted.

Service connection for injury to the digital nerve of the 
right index finger is granted, subject to the laws and 
regulations governing the payment of VA benefits.

Service connection for carpal tunnel syndrome of the right 
wrist, to include as secondary to right index finger 
disabilities, is not warranted.


REMAND

The Veteran is entitled to a separate rating for his digital 
nerve injury arising from post operative residuals of 
traumatic tendonitis extensor tendons of the right index 
finger.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, the Veteran should undergo a VA neurological 
examination and thereafter, the RO should rate the 
neurological disability under the applicable rating criteria.   
It should be observed that this matter was addressed sub 
silentio in the January 2007 rating decision which initially 
denied entitlement to an increased rating for the appellant's 
right index finger disorder.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA neurological examination for the 
purpose of determining the current 
severity of a right index finger distal 
nerve injury.  The examiner is to provide 
a detailed review of the Veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by this nerve disability.  The 
examiner should perform all studies deemed 
appropriate, and set forth all findings in 
detail in the examination report.  The RO 
should make the claims file available to 
the examiner.  The examiner must provide a 
complete rationale for any opinion offered 
in the examination report as to the nature 
and extent of severity of the Veteran's 
disability.

2.  Thereafter, the RO must review the 
medical examination reports to ensure that 
it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should rate the 
claim for a compensable evaluation for 
injury to the digital nerve of the right 
index finger under the applicable rating 
criteria for rating neurological 
disabilities.  If the benefit sought on 
appeal is not granted in full, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


